Exhibit Capped Call Transaction Date: March 4, 2008 To: Central European Media Enterprises Ltd. c/o CME Development Corporation Mark Wyllie (VP Corporate Finance) / Robert Janta-Lipinski (Group Treasurer) Facsimile: +44 20 7430 5402 (United Kingdom) Telephone: +44 20 7430 5337 / 5353 From: Lehman Brothers, Inc acting as Agent Lehman Brothers OTC Derivatives Inc., acting as Principal Andrew Yare - Transaction Management Group Facsimile: 646-885-9546 (United States of America) Telephone: 212-526-9986 Ref. Numbers: Global Deal ID: 3694013 Dear Sir or Madam: The purpose of this communication (this “Confirmation”) is to confirm the terms and conditions of the transaction (the “Transaction”) entered into between Lehman Brothers OTC Derivatives Inc. (“Party A”) and Central European Media Enterprises Ltd. (“Party B”) on the Trade Date specified below. This Confirmation constitutes a “Confirmation” as referred to in the Agreement specified below.
